Case: 14-40796      Document: 00512946936         Page: 1    Date Filed: 02/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 14-40796                      February 24, 2015
                                 Conference Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WALTER ERNESTO ESCOBAR-MENDOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-112-1


Before DAVIS, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Walter Ernesto Escobar-
Mendoza raises an argument that he concedes is foreclosed by United States v.
Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), which held that the
sentence enhancement provided for in U.S.S.G. § 2L1.2(b)(1)(A)(i) applies to a
conviction for the federal crime of conspiracy to commit a federal drug




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40796     Document: 00512946936   Page: 2   Date Filed: 02/24/2015


                                No. 14-40796

trafficking offense.   The unopposed motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                      2